ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-10-04_ORD_01_NA_01_EN.txt. 218

SEPARATE OPINION OF JUDGE NAGENDRA SINGH

A tribunal has normally always to respect the principle of judicial
propriety that an applicant before it has to be heard before its request is
rejected, unless of course the request is prima facie absurd or totally
inadmissible, which does not appear to be so in this case. Being a firm
believer in the salutary principle of giving a hearing to an applicant who
has particularly asked for it, I have strongly felt the need to explain the
circumstances which have led me to vote in this case.

It has been explained in paragraph 2 of the Court’s Order that El
Salvador’s Declaration in effect appears directed to the merits of the case —
an observation with which I do agree and which has also weighed with the
Court. I feel, therefore, that if a hearing were ever to be granted to El
Salvador at the present first phase there would inevitably be arguments
presented touching the merits, which aspect belongs to the second phase of
the case after the Court’s jurisdiction to deal with the dispute has been
established. If, therefore, El Salvador’s request for a hearing had been
granted at this stage, it would have amounted to two hearings on merits,
which could not be acceptable to any tribunal because of the confusion it
would cause all round. In fact this would be both undesirable and unten-
able. In view of the aforesaid difficulty, I have found reason to support the
decision of the Court not to have a hearing at this stage, but to keep alive
the right of El Salvador to make a Declaration at the next phase of the case
when merits are dealt with vide paragraph 3 of the Court’s Order which
does take note of the intention of the applicant. Furthermore, the decision
not to have a hearing at this stage was emphasized by the fact that the Court
had come to the conclusion on the basis of near unanimity (14 v. 1) that El
Salvador’s Declaration was inadmissible. The decision of inadmissibility
of El Salvador’s Declaration taken by the Court before it had heard the
applicant intervener rendered the need for a hearing a mere formality
despite the principle that “justice has also to be shown to be done”. The
Court’s decision therefore directed towards placing things in the order and
sequence in which they rightly belong is a helpful one, particularly as it
does not totally reject the applicant’s request but agrees to consider it at the
proper and appropriate time. In the circumstances it would appear that the
ends of justice would be adequately met by the Court’s Order which could
not be interpreted to give a raw deal, as it were, to El Salvador, the
applicant before it. The aforesaid reasoning weighed with me to the extent
that I voted with the Court’s majority verdict.

(Signed) NAGENDRA SINGH.
